The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 09/23/2021.
4.	Claims 1, 3-8, and 11-17 are currently pending.
5.	Claims 1, 4, 11, 15, and 17 have been amended.
6.	Claims 2 and 9-10 have been cancelled.

Claim Rejections - 35 USC § 103
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 5, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 2010/0206231) in view of Ishizaka et al (US 2006/0213438), Kim et al (US 2016/0155614), and Sato (US 6,120,605).
Regarding claim 1:
	Yoon teaches a substrate processing apparatus (substrate processing apparatus, 40) [fig 7 & 0055] comprising: a chamber (chamber, 10) configured to provide a substrate processing space (space within 10) [fig 7 & 0037]; a process gas supply line (supply line, 42) configured to supply a process gas (source gas) into the chamber (10) [fig 7 & 0040]; a diffusion plate (showerhead, 60) having a plurality of distribution holes (see fig 9) [fig 7, 9 & 0055]; a substrate support (support plate, 20) disposed to face the diffusion plate (60) and configured to support a substrate (substrate) [fig 7 & 0038]; a sidewall member (support frame, 70) connected to an edge of the diffusion plate (showerhead, 60) [fig 7 & 0055]; a plurality of exhaust port plates (32/34) disposed adjacent to an inner wall of the chamber (inner wall of 10) in a multistage manner and having a plurality of exhaust ports (exhaust holes) disposed symmetrically along a circumference of the substrate support (see fig 5), having a ring 
	Yoon does not specifically disclose a sidewall member having a plurality of gas induction holes.
	Ishizaka teaches a sidewall member (shield member, 810) having a plurality of gas induction holes (plurality of holes, 815) [fig 8-9 & 0087].
	Yoon and Ishizaka are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the sidewall member of Yoon to be a sidewall member with a plurality of gas induction holes, as in Ishizaka, to allow the processing region to be held at a separate pressure from the evacuation region of the chamber in order to impede the permeation of contaminants that enter the chamber from permeating the shield [Ishizaka – 0086].
	Yoon modified by Ishizaka does not specifically disclose a blocking ring extending to a lower side from an edge portion of the substrate support along a 
	Kim teaches a blocking ring (inner side liner, 510) extending to a lower side from an edge portion of the substrate support (support unit, 200) along a circumference of the substrate support (200) [fig 1 & 0053], wherein the blocking ring (inner side liner, 510) extends beyond the substrate support (support unit, 200) toward the lower side (see fig 1) [fig 1 & 0053].
Modified Yoon and Kim are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Yoon to further include a blocking ring, as in Kim, to prevent impurities occurring during the process from being deposited on the side wall of the support unit [Kim – 0050].
	It is noted that modifying the circumference of the substrate support of modified Yoon to include a blocking ring, as in Kim, results in a structure “wherein the blocking ring is between the substrate support and the sidewall member, and extends toward the inner circumference of the plurality of exhaust port plates” and “wherein the blocking ring extends across the opening between the inner circumference of the uppermost In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Yoon modified by Ishizaka and Kim does not specifically disclose an inner circumferential wall extends vertically from the inner circumference of a top of the at least one lower exhaust port plates to a bottom of the chamber.
Sato teaches an inner circumferential wall (29) extends vertically from the inner circumference of a top of the at least one lower exhaust port plates (28) to a bottom of the chamber (11) [fig 1, 3B & col 5, lines 29-34].
Modified Yoon and Sato are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the at least one lower exhaust port plates of modified Yoon with an inner circumferential wall extending vertically therefrom to a bottom of the chamber, as in Sato, to direct the gas to an exhaust port [Sato - col 5, lines 29-34].
The claim limitations “for neutral reaction species passing through the diffusion plate to react on the substrate, wherein the neutral reaction species reacting on the substrate flow to the plurality of exhaust ports of the uppermost exhaust port plate through the plurality of gas induction holes” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 5:
Yoon teaches the full limitations of claim 1.  Yoon further describes the showerhead in figures 8-10.  The showerhead (60) includes a central plate (62), a boundary plate (66), and connection bars (68) interconnecting the central plate and boundary plate (Paragraph 56).  The showerhead further includes six rings (64 a-f) that are separably connected to the connection bars (68) (Paragraph 57).  When one of the six rings (64 a-f) is inserted or removed from the showerhead, for example inserting ring 64c, as shown in Figures 9 and 10, the opening area of the showerhead would be adjusted. 
Regarding claim 11:
	Yoon teaches a substrate processing apparatus (substrate processing apparatus, 40) [fig 7 & 0055] comprising: a chamber (chamber, 10) configured to provide a substrate processing space (space within 10) [fig 7 & 0037]; a process gas supply line (supply line, 42) configured to supply a process gas (source gas) into the chamber (10) [fig 7 & 0040]; a diffusion plate (showerhead, 60) having a plurality of distribution holes (see fig 9) [fig 7, 9 & 0055]; a substrate support (support plate, 20) disposed to face the diffusion plate (60) and configured to support a substrate (substrate) [fig 7 & 0038]; a sidewall member (support frame, 70) connected to an edge of the diffusion plate (showerhead, 60) [fig 7 & 0055]; a plurality of exhaust port plates 
	Yoon does not specifically disclose a sidewall member having a plurality of gas induction holes.
	Ishizaka teaches a sidewall member (shield member, 810) having a plurality of gas induction holes (plurality of holes, 815) [fig 8-9 & 0087].
	Yoon and Ishizaka are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the sidewall member of Yoon to be a sidewall member with a plurality of gas induction holes, as in Ishizaka, to allow the processing region to be held at a separate pressure from the evacuation region of the chamber in order to impede 
	Yoon modified by Ishizaka does not specifically disclose a blocking ring extending to a lower side from an edge portion of the substrate support along a circumference of the substrate support; wherein the blocking ring is between the substrate support and the sidewall member, wherein the blocking ring extends toward the inner circumference of the plurality of exhaust port plates, wherein the blocking ring extends beyond the substrate support toward the lower side, wherein the blocking ring extends across the opening between the inner circumference of the uppermost exhaust port plate and inner circumference of the at least one lower exhaust port plate, and wherein the blocking ring forms an exhaust path between the uppermost exhaust port plate and the top of the at least one lower exhaust port plate.
Kim teaches a blocking ring (inner side liner, 510) extending to a lower side from an edge portion of the substrate support (support unit, 200) along a circumference of the substrate support (200) [fig 1 & 0053], wherein the blocking ring (inner side liner, 510) extends beyond the substrate support (support unit, 200) toward the lower side (see fig 1) [fig 1 & 0053].
Modified Yoon and Kim are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Yoon to further include a blocking ring, as in Kim, to prevent impurities occurring during the process from being deposited on the side wall of the support unit [Kim – 0050].
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).Yoon modified by Ishizaka and Kim does not specifically disclose an inner circumferential wall extends vertically from the inner circumference of a top of the at least one lower exhaust port plates to a bottom of the chamber.
Sato teaches an inner circumferential wall (29) extends vertically from the inner circumference of a top of the at least one lower exhaust port plates (28) to a bottom of the chamber (11) [fig 1, 3B & col 5, lines 29-34].
Modified Yoon and Sato are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the at least one lower exhaust port plates of modified Yoon with an inner circumferential wall extending vertically therefrom to a bottom of the chamber, as in Sato, to direct the gas to an exhaust port [Sato - col 5, lines 29-34].
structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 12-13:
The claim limitations “wherein the diffusion plate is grounded to filter electrons and charged ions” and “wherein a voltage is applied to the diffusion plate to filter electrons and charged ions” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 14 and 16:
Yoon teaches the diffusion plate comprises a first diffusion plate (diffusion plate, 44) and a second diffusion plate (showerhead, 60) [fig 7 & 0040, 0055]; the first diffusion plate (44) having an injection hole (diffusion holes), through which the process gas (source gas) is injected, in an edge portion thereof (see fig 7) [fig 7 & 0040]; the .
10.	Claims 3-4, 8, 12-13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 2010/0206231) in view of Ishizaka et al (US 2006/0213438), Kim et al (US 2016/0155614), and Sato (US 6,120,605) as applied to claims 1, 5, 11, 14, 16, and further in view of Paterson et al (US 2008/0193673).
	The limitations of claims 1, 5, 11, 14, and 16 have been set forth above.
Regarding claims 3-4:
	Modified Yoon does not specifically disclose the diffusion plate has effective area densities of the distribution holes, which are different from each other according to positions of the distribution holes; and wherein the effective area density of the distribution holes in a central portion of the diffusion plate is greater than that of the distribution holes in an edge portion of the diffusion plate.
	Paterson teaches a diffusion plate (10) has effective area densities of the distribution holes, which are different from each other according to positions (see fig 3D) of the distribution holes (72) [fig 2, 3D & 0025-0026]; and wherein the effective area density of the distribution holes in a central portion of the diffusion plate is greater than that of the distribution holes in an edge portion of the diffusion plate (greater density at the center and least density at the outer radius) [fig 2, 3D & 0025-0026].
Modified Yoon and Paterson are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the density of the distribution holes of the diffusion plate of 
The claim limitations “wherein the plurality of distribution holes allow neutral reaction species produced by a plasma of the process gas to pass through the central portion of the diffusion plate more smoothly than the edge portion of the diffusion plate, thereby uniformly introducing the neutral reaction species onto the substrate” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 8:
Modified Yoon teaches the diffusion plate is a first diffusion plate (diffusion plate, 44) and a second diffusion plate (showerhead, 60) [Yoon - fig 7 & 0040, 0055]; the first diffusion plate (44) having an injection hole (diffusion holes), through which the process gas (source gas) is injected, in an edge portion thereof (see fig 7) [Yoon - fig 7 & 0040]; the second diffusion plate (60) disposed between the first diffusion plate (44) and the substrate support (22), and having the plurality of distribution holes (see fig 9) [Yoon - fig 7, 9 & 0055].

	Paterson teaches a position adjustment unit (actuator, 105) to adjust a distance between the first diffusion plate and the second diffusion plate (raising or lowering 10) [fig 2 & 0032].
Modified Yoon and Paterson are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify apparatus of modified Yoon with the position adjustment unit of Paterson to optimize the operation of the inductively coupled plasma source power applicator [Paterson – 0032].
Regarding claims 12-13:
	Modified Yoon does not specifically disclose the diffusion plate is grounded to filter electrons and charged ions; and wherein a voltage is applied to the diffusion plate to filter electrons and charged ions.
Paterson teaches a diffusion plate (10) is grounded (may be coupled to ground) [fig 2 & 0028]; and wherein a voltage is applied to the diffusion plate (RF power generator 80 may be coupled to 10) [fig 2 & 0028].
Modified Yoon and Paterson are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the diffusion plate of modified Yoon to be grounded or have a voltage applied thereto, as in Paterson, to establishing a more uniform RF bias field at the workpiece Paterson – 0038].
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 15:
Yoon teaches a plasma generation unit (14/16) comprising a discharge tube (generation chamber, 14) disposed in an upper portion of the chamber (10), and configured to generate plasma (plasma is generated) in a space between the first diffusion plate and the second diffusion plate within the discharge tube (space within 14) [fig 7 & 0039].
Modified Yoon does not specifically disclose an effective area density of the distribution holes in a central portion of the second diffusion plate is greater than that of the distribution holes in an edge portion of the second diffusion plate.
	Paterson teaches an effective area density of the distribution holes (72) in a central portion of the diffusion plate (10) is greater than that of the distribution holes in an edge portion of the diffusion plate (greater density at the center and least density at the outer radius) [fig 2, 3D & 0025-0026].
Modified Yoon and Paterson are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the density of the distribution holes of the second diffusion 
The claim limitations “wherein the second diffusion plate filters out electrons and ions in the plasma” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Finally, the claim limitations “wherein the plurality of distribution holes allow neutral reaction species produced by a plasma of the process gas to pass through the central portion of the diffusion plate more smoothly than the edge portion of the diffusion plate, thereby uniformly introducing the neutral reaction species onto the substrate” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 17:

Modified Yoon does not specifically teach a voltage applied to the second diffusion plate filters out charged particles in the generated plasma as they pass through the second diffusion plate, wherein an effective area density of the distribution holes in a central portion of the second diffusion plate is greater than that of the distribution holes in an edge portion of the second diffusion plate.
Paterson teaches a voltage applied to the second diffusion plate (RF power generator 80 may be coupled to 10) [fig 2 & 0028], wherein an effective area density of the distribution holes (72) in a central portion of the diffusion plate (10) is greater than that of the distribution holes in an edge portion of the diffusion plate (greater density at the center and least density at the outer radius) [fig 2, 3D & 0025-0026].
Modified Yoon and Paterson are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the diffusion plate of modified Yoon to have a voltage applied thereto, as in Paterson, to establishing a more uniform RF bias field at the workpiece Paterson – 0038]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the density of the distribution holes of the second diffusion plate of modified Yoon with the effective area density of Paterson to introduce a non-uniformity in flow rate distribution through the diffusion plate to off-set or 
Although taught by the cited prior art, the claim limitations “wherein a voltage applied to the second diffusion plate filters out charged particles in the generated plasma as they pass through the second diffusion plate” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Finally, the claim limitations “wherein the plurality of distribution holes allow neutral reaction species produced by a plasma of the process gas to pass through the central portion of the diffusion plate more smoothly than the edge portion of the diffusion plate, thereby uniformly introducing the neutral reaction species onto the substrate” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
11.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yoon et al (US 2010/0206231) in view of Ishizaka et al (US 2006/0213438), Kim et al (US 2016/0155614), and Sato (US 6,120,605) as applied to claims 1, 5, 11-14, and 16 above, and further in view of Junichi (JP 2009038050 A).  References to Junichi are made to the attached machine translation.  
The limitations of claims 1, 5, 11-14, and 16 have been set forth above.
Regarding claim 6:
Yoon teaches insertion bodies (64 a-f) are inserted into the distribution holes (e.g. 65f of Figure 9).   
Modified Yoon does not teach the limitation wherein the insertion body has a through hole passing through a central portion of the insertion body.
Junichi teaches a single-crystal silicon electrode plate for plasma etching that resists weathering over long processing times (Paragraph 1). Junichi is analogous art because it is in the same field of endeavor, dealing with an electrode plate in a plasma etching apparatus Junichi specifically teaches that the electrode has insertion portions (2 of Figure 2) formed in the electrode (1), and inserts (3) with a through hole (5) (Paragraph 9).  Junichi teaches that the through hole allows the etching gas to flow through the electrode and a wafer (Paragraph 2).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insertion bodies used by Yoon to include the through hole of Junichi in order to provide a path for the etching gas to flow (Paragraph 2).  One of ordinary skill could have combined the insertion body having a through hole with the substrate processing apparatus using known methods such as replacing the insertion bodies of Yoon with the insertion bodies of Junichi.  One of ordinary skill in the art would have recognized that using an insertion body with a .   	
12.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 2010/0206231) in view of Ishizaka et al (US 2006/0213438), Kim et al (US 2016/0155614), and Sato (US 6,120,605) as applied to claims 1, 5, 11-14, and 16, and further in view of Koshimizu (US 6,162,323) with substantiating evidence provided by Gosain et al (US 5,637,180).
	The limitations of claims 1, 5, 11-14, and 16 have been set forth above.
Regarding claim 7:
	Modified Yoon does not specifically disclose the diffusion plate has a multistage structure comprising a plurality of stages, and the distribution holes in the stages adjacent each other are different in position from each other.
	Koshimizu teaches a diffusion plate (706) has a multistage structure comprising a plurality of stages (702/704), and the distribution holes in the stages adjacent each other are different in position from each other (through holes 703 and 705 of 702 and 704 are arranged to be offset from each other) [fig 5 & col 11, lines 1-30].
Modified Yoon and Koshimizu are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the diffusion plate of modified Yoon with the multistage structure of Koshimizu to block the UV radiation from hitting the substrate thereby preventing damage to the substrate during plasma processing [Gosain – col 5, lines 52-67].
Regarding claim 8:
Modified Yoon teaches the diffusion plate is a first diffusion plate (diffusion plate, 44) and a second diffusion plate (showerhead, 60) [Yoon - fig 7 & 0040, 0055]; the first diffusion plate (44) having an injection hole (diffusion holes), through which the process gas (source gas) is injected, in an edge portion thereof (see fig 7) [Yoon - fig 7 & 0040]; the second diffusion plate (60) disposed between the first diffusion plate (44) and the substrate support (22), and having the plurality of distribution holes (see fig 9) [Yoon - fig 7, 9 & 0055].
Modified Yoon does not specifically disclose a position adjustment unit to adjust a distance between the first diffusion plate and the second diffusion plate. 
	Koshimizu teaches a position adjustment unit (elevating mechanism) to adjust a distance between the first diffusion plate and the second diffusion plate (704 can be moved in the vertical direction) [fig 5 & col, 11, lines 31-44].
Modified Yoon and Koshimizu are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify apparatus of modified Yoon with the position adjustment unit of Koshimizu to the conductance with respect to the gas flow between the plasma generating space and processing space. As a result, the atmospheres in 132 and 134 can be adjusted separately, and the respective process gases supplied can be dissociated at desired states [Koshimizu – col 11, lines 52-62].

Response to Arguments
13.	Applicant’s arguments, see Remarks, filed 09/23/2021, with respect to the rejection of claim(s) 1, 3-8, and 11-17 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that the newly added limitations of claims 1 and 11 are not taught by the references. Applicant addresses each of the references individually teach the location of a blocking ring relative to a pair of blocking plates.
	In response, it is noted that the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Adding the blocking ring 510 of Kim to the embodiment depicted in fig 7 of Yoon would clearly meet all of the limitations of the claim.
	Applicant argues that the merely stating that the combination would make the limitations obvious is not articulated reasoning. There is no teaching, motivation, suggestion, or other rationale to combine the references to meet the limitations drawn to the blocking ring.
	There is a clear motivation to add blocking ring 510 to Yoon. As set forth in the rejection of record (to prevent impurities occurring during the process from being deposited on the side wall of the support unit [Kim – 0050]). Such a modification results in a structure meeting all of the limitations of the claim.
	Regarding applicant’s arguments that it would not be obvious to extend 510 of Kim beyond the substrate support toward the lower side, it is noted that 510 of Kim 
	Applicant argues that claim 1 provides an exhaust path that the combination of references teach against. 
	This is not remotely true. Nowhere do any of the references criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Regarding applicant’s arguments directed to the flow of neutral species, it is noted that said limitation is a functional limitation. Apparatus must be distinguished from the prior art in terms of structure.
Applicant argues that Paterson does not disclose the positional relationship of holes of the first diffusion plate and holes in the second diffusion plate. 
In response, examiner disagrees. First of all, Paterson teaches a first diffusion plate (110) and a second diffusion plate (10) [fig 2]. Second, nowhere do the claims recite a relationship of holes between the first and second diffusion plate. The limitations merely refer to the density of holes in the second diffusion plate. 
Applicant argues that the references disclose configurations similar in shape only. However, the function is different and therefore there would be no motivation to combine and the induced flow of process gas cannot be predicted.
In other words, applicant has admitted that the references teach configurations similar in structure. This is an apparatus claim and, therefore, must be distinguished over the prior art in terms of structure. The fact that the function of some of the structures may be different in no way means that there would be no motivation to Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buckfeller (US 6,387,817) teaches a diffusion plate and sidewall member [fig 1].
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718